DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 21 February 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The final limitation of claim 8 states “… and the child physical function.”  This limitation appears to be incomplete, and on its own doesn’t make sense.  The Examiner will interpret this final limitation as “… and return an identifier for the child physical function.”  As this would be consistent with the other independent claims.
Claims 9-14 are also rejected as they depend from claim 8 and inherit the same issues identified in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM (U.S. Patent Application Publication #2013/0159572) in view of DUNCAN (U.S. Patent Application Publication #2019/0266117).


of a multiple physical function non-volatile memory device (MFND) to create a child physical function on the MFND (see [0034]-[0035]: user specifies a particular configuration to the parent function, the parent function manager creates a virtual function instance based on the particular configuration, [0033]: a virtual function is associated with, and shares the resources of, a parent function, the virtual function is considered a child of the parent function; see DUNCAN below regarding a multiple physical function non-volatile memory device); and responsive to the request, creating the child physical function on the MFND and returning an identifier for the child physical function in response to the request (see [0036]: virtual function is created and a token {identifier} is returned).
GRAHAM discloses the use and configuration of a PCI host bridge that implements SR-IOV virtual functions (see [0031]).  GRAHAM fails to disclose a specific PCI device, such as an MFND.
DUNCAN discloses an SSD with a PCIe interface that implements an SR-IOV environment (see [0009]-[0010], this is considered an MFND).  This allows the resources to be shared among multiple hosts (see [0011]).  This aligns with the functionality in GRAHAM, where the SR-IOV environment is utilized to shared resources among multiple logical partitions in a host system (see GRAHAM [0019]).  GRAHAM further discloses the PCI bridge can create a fiber channel connection (see GRAHAM [0068]).  Fiber channel is a well-known protocol for communicating with storage devices.  Since it is clear that the PCI device in GRAHAM can be a storage device, it is reasonable for one of (see [0017]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by GRAHAM to incorporate a storage device as disclosed by DUNCAN.  One of ordinary skill in the art would be motivated to make such a modification to allow hosts to access storage in the system and to optimize the resources of the provided SSD storage.  GRAHAM and DUNCAN are in the same field of endeavor as they are both directed to PCI devices that implement SR-IOV.

2. The computer-implemented method of claim 1, wherein the request further specifies resources to be provided by the child physical function, and wherein the method further comprises configuring the child physical function to provide the specified resources responsive to the request (see GRAHAM [0020]: read-write portion parameters).

3. The computer-implemented method of claim 1, wherein the request further specifies a Quality of Service (QoS) level for the child physical function, and wherein the method further comprises configuring the child physical function to provide the specified QoS level responsive to the request (see GRAHAM [0020]: read-write portion parameters include link speed and error handling, both of which concern QoS).

(see GRAHAM [0060]: deactivation of device driver; [0057]: each created virtual function operates as a device driver).

5. The computer-implemented method of claim 1, wherein the parent physical function of the MFND is further configured to receive a request to enumerate child physical functions currently on the MFND and to return data identifying the child physical functions currently on the MFND in response to the request (see GRAHAM [0057]: detection of the presence of functions).

6. The computer-implemented method of claim 1, wherein the parent physical function of the MFND is further configured to receive a request for settings of the child physical function and to return data identifying the settings of the child physical function in response to the request (see GRAHAM [0087]-[0088]: PCI configuration read operation).

7. The computer-implemented method of claim 1, wherein the parent physical function of the MFND is further configured to receive a request to modify settings of the child physical function and to modify the settings of the child physical function in response to the request (see GRAHAM [0034]: user request to configure a virtual function; [0020]: the configuration registers are read-write, allowing for a user to reconfigure a virtual function).

8. GRAHAM discloses A multiple physical function non-volatile memory device (MFND), comprising: a parent physical function configured to receive a request from a host computing device to create a child physical function on the MFND (see DUNCAN below) (see [0034]-[0035]: user specifies a particular configuration to the parent function, the parent function manager creates a virtual function instance based on the particular configuration, [0033]: a virtual function is associated with, and shares the resources of, a parent function, the virtual function is considered a child of the parent function; see DUNCAN below regarding a multiple physical function non-volatile memory device) and to create the child physical function on the MFND in response to the request; and the child physical function (see [0036]: virtual function is created and a token {identifier} is returned).
GRAHAM discloses the use and configuration of a PCI host bridge that implements SR-IOV virtual functions (see [0031]).  GRAHAM fails to disclose a specific PCI device, such as an MFND.
DUNCAN discloses an SSD with a PCIe interface that implements an SR-IOV environment (see [0009]-[0010], this is considered an MFND).  This allows the resources to be shared among multiple hosts (see [0011]).  This aligns with the functionality in GRAHAM, where the SR-IOV environment is utilized to shared resources among multiple logical partitions in a host system (see GRAHAM [0019]).  GRAHAM further discloses the PCI bridge can create a fiber channel connection (see GRAHAM [0068]).  (see [0017]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by GRAHAM to incorporate a storage device as disclosed by DUNCAN.  One of ordinary skill in the art would be motivated to make such a modification to allow hosts to access storage in the system and to optimize the resources of the provided SSD storage.  GRAHAM and DUNCAN are in the same field of endeavor as they are both directed to PCI devices that implement SR-IOV.

9. The MFND of claim 8, wherein the request specifies resources to be provided by the child physical function, and wherein the parent physical function is further operative to configure the child physical function to provide the specified resources (see GRAHAM [0020]: read-write portion parameters).

10. The MFND of claim 8, wherein the request further specifies a Quality of Service (QoS) level for the child physical function, and wherein the parent physical function is further operative to configure the child physical function to provide the specified QoS level (see GRAHAM [0020]: read-write portion parameters include link speed and error handling, both of which concern QoS).

11. The MFND of claim 8, wherein the parent physical function is further configured to receive a request to delete the child physical function and to delete the child physical function in response to the request (see GRAHAM [0060]: deactivation of device driver; [0057]: each created virtual function operates as a device driver).

12. The MFND of claim 8, wherein the parent physical function is further configured to retrieve state data from the child physical function (see GRAHAM [0087]-[0088]: PCI configuration read operation).

13. The MFND of claim 8, wherein the parent physical function is further configured to receive notifications of events from the child physical function (see GRAHAM [0048]: token provided by virtual function to allow access).

14. The MFND of claim 8, wherein the parent physical function is further configured to execute an operation against the child physical function (see GRAHAM [0058]: data transfer functions).

15. GRAHAM discloses A non-transitory computer-readable storage medium having computer- executable instructions stored thereupon which, when executed by one or more processors (see [0159]-[0162]: software embedded in a storage medium), cause the one or more processors to: receive a request at a parent physical function of a multiple physical function non-volatile memory device (MFND) to create a child (see [0034]-[0035]: user specifies a particular configuration to the parent function, the parent function manager creates a virtual function instance based on the particular configuration, [0033]: a virtual function is associated with, and shares the resources of, a parent function, the virtual function is considered a child of the parent function; see DUNCAN below regarding a multiple physical function non-volatile memory device); and responsive to the request, create the child physical function on the MFND and return an identifier for the child physical function in response to the request (see [0036]: virtual function is created and a token {identifier} is returned).
GRAHAM discloses the use and configuration of a PCI host bridge that implements SR-IOV virtual functions (see [0031]).  GRAHAM fails to disclose a specific PCI device, such as an MFND.
DUNCAN discloses an SSD with a PCIe interface that implements an SR-IOV environment (see [0009]-[0010], this is considered an MFND).  This allows the resources to be shared among multiple hosts (see [0011]).  This aligns with the functionality in GRAHAM, where the SR-IOV environment is utilized to shared resources among multiple logical partitions in a host system (see GRAHAM [0019]).  GRAHAM further discloses the PCI bridge can create a fiber channel connection (see GRAHAM [0068]).  Fiber channel is a well-known protocol for communicating with storage devices.  Since it is clear that the PCI device in GRAHAM can be a storage device, it is reasonable for one of ordinary skill in the art to incorporate a storage device like the one disclosed by DUNCAN.  Furthermore, utilizing the SSD disclosed by DUNCAN allows GRAHAM to take advantage of the SR-IOV environment allowing for optimization of the SSD resources (see [0017]).


16. The non-transitory computer-readable storage medium of claim 15, wherein the request further specifies resources to be provided by the child physical function, and wherein the non-transitory computer-readable storage has further instructions stored thereupon to configure the child physical function to provide the specified resources responsive to the request (see GRAHAM [0020]: read-write portion parameters).

17. The non-transitory computer-readable storage medium of claim 15, wherein the request further specifies a Quality of Service (QoS) level for the child physical function, and wherein the non-transitory computer-readable storage has further instructions stored thereupon to configure the child physical function to provide the specified QoS level responsive to the request (see GRAHAM [0020]: read-write portion parameters include link speed and error handling, both of which concern QoS).

18. The non-transitory computer-readable storage medium of claim 15, wherein the parent physical function of the MFND is further configured to receive a request to (see GRAHAM [0060]: deactivation of device driver; [0057]: each created virtual function operates as a device driver).

19. The non-transitory computer-readable storage medium of claim 15, wherein the parent physical function of the MFND is further configured to receive a request to enumerate child physical functions currently on the MFND and to return data identifying the child physical functions currently on the MFND in response to the request (see GRAHAM [0057]: detection of the presence of functions).

20. The non-transitory computer-readable storage medium of claim 15, wherein the parent physical function of the MFND is further configured to receive a request for settings of the child physical function and to return data identifying the settings of the child physical function in response to the request (see GRAHAM [0087]-[0088]: PCI configuration read operation).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136